Shepherd, P.J.
(dissenting). Section 11 of the foia, MCL 15.241; MSA 4.1801(11), provides in pertinent part:
(1) A state agency shall publish and make available to the public all of the following:
(а) Final orders or decisions in contested cases and the records on which they were made.
(б) As used in this section, "state agency”, "contested case”, and "rules” shall have the same meanings as ascribed to those terms in Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.
The provision of the Administrative Procedures Act to which the foia refers, MCL 24.203(3); MSA 3.560(103)(3), defines a "contested case” in relevant part as "a proceeding ... in which a determination of the legal rights, duties, or privileges of a named party is required by law to be made by an agency after an opportunity for an evidentiary hearing.” There is no question that a prison disciplinary case falls within the definition of a "contested case.” However, such proceedings are specifically exempted from contested case procedures under the apa. See MCL 24.315; MSA 3.560(215). The trial court inferred from this procedural ex*379emption a legislative intent to exclude prison disciplinary proceedings from all apa provisions, but I discern no such intent. While the Legislature enacted specific provisions for the handling of disciplinary cases, it did not exclude these types of proceedings from the definition of a "contested case.” Thus, prison disciplinary cases are "contested cases” for purposes of the foia, and the trial court erred in concluding otherwise.
I further find that MCL 791.252(k); MSA 28.2320 (52)(k), cited by the trial court as an alternative basis for precluding application of the foia, is not controlling here. Section 52 sets forth the procedures for prison disciplinary hearings. Subsection k merely requires immediate delivery of a decision or order to the prisoner involved in the case, as well as posting to the reporting officer, to ensure protection of the affected prisoner’s due process rights. Subsection k has no bearing on the question whether the decision and supporting records in such a case may or may not be subject to the foia and public disclosure. Subsection k simply does not address the issue and cannot be construed as limiting publication to only the affected prisoner and reporting officer.
Having found that the foia does apply to prison disciplinary decisions and the records on which they are based, the question then becomes whether those documents are nonetheless specifically exempted from disclosure as public records by the foia itself. Because the foia is a disclosure statute, Kestenbaum v Michigan State University, 414 Mich 510, 521; 327 NW2d 783 (1982), the public agency denying a request for disclosure bears a heavy burden of showing that the requested information falls within one of the act’s exemptions. MCL 15.240(1); MSA 4.1801(10X1); Kincaid v Dep’t of Corrections, 180 Mich App 176, 182; 446 NW2d *380604 (1989). These exemptions are to be narrowly construed. Hagen v Dep’t of Ed, 431 Mich 118, 124; 427 NW2d 879 (1988).
Defendant cites two exemptions it claims preclude disclosure of the documents at issue. They are set forth in MCL 15.243(l)(a), (c); MSA 4.1801(13)(l)(a), (c):
(1) A public body may exempt from disclosure as a public record under this act:
(a) Information of a personal nature where the public disclosure of the information would constitute a clearly unwarranted invasion of an individual’s privacy.
(c) A public record which if disclosed would prejudice a public body’s ability to maintain the physical security of custodial or penal institutions occupied by persons arrested or convicted of a crime or admitted because of a mental disability, unless the public interest in disclosure under this act outweighs the public interest in nondisclosure.
The last subsection would be redundant if the foia did not apply to a prison case. Why would the Legislature need to write in such flexibility in cases involving prisons and mental institutions if there were a legislative intent to totally exempt these institutions from the reach of the statute?
Because the trial court found the foia inapplicable, it did not reach the question whether disclosure is nonetheless exempted under these provisions. Remand is therefore necessary for a determination of the issue. I note, however, that striking out the parties’ and witnesses’ names would seem to eliminate any concerns over an invasion of the individuals’ privacy. See Booth Newspapers, Inc v Kalamazoo School Dist, 181 Mich App 752, 756; 450 NW2d 286 (1989). With the elimination of *381sensitive information such as the identities of those involved in the cases, the question arises whether any of defendant’s remaining safety and security concerns would ever materialize. This, however, would be a question for the trial court to resolve on remand.
I would reverse and remand for further proceedings consistent with this dissenting opinion and would reserve jurisdiction.